























BRIGGS & STRATTON CORPORATION


Form 10-Q for Quarterly Period Ended April 1, 2012




Exhibit 10.2






AMENDED AND RESTATED SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN










Effective April 25, 2012



--------------------------------------------------------------------------------























BRIGGS & STRATTON CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Amended and Restated Effective as of April 25, 2012



--------------------------------------------------------------------------------



TABLE OF CONTENTS




 
 
 
 
Page
PREAMBLE
 
.
 
1
ARTICLE I
 
GENERAL
 
2
1.1
 
Code
 
2
1.2
 
Committee
 
2
1.3
 
Deferred Compensation Plan
 
2
1.4
 
Disability
 
2
1.5
 
Employer
 
2
1.6
 
Plan
 
2
1.7
 
Pension Plan
 
2
1.8
 
Separation from Service
 
2
1.9
 
Service
 
4
ARTICLE II
 
ELIGIBILITY
 
5
2.1
 
Persons Eligible As Participants Under The Plan
 
5
ARTICLE III
 
RETIREMENT BENEFITS
 
6
3.1
 
Time of Commencement and Amount
 
6
3.2
 
Manner of Payment
 
8
3.3
 
Pre-retirement Spousal Survivor Annuity
 
8
3.4
 
Pre-retirement Death Benefit
 
9
3.5
 
Six Month Delay in Benefit Commencement
 
9
3.6
 
Interpretation
 
10
3.7
 
Delayed Distribution
 
10
3.8
 
Inclusion in Income Under Section 409A
 
11
3.9
 
Domestic Relations Order
 
11
3.10
 
De Minimis Amounts
 
11
3.11
 
Special Enhancement
 
11
ARTICLE IV
 
AMENDMENT AND TERMINATION
 
13
4.1
 
Amendment and Termination
 
13
ARTICLE V
 
ADMINISTRATION
 
14
5.1
 
In General
 
14
5.2
 
Committee Discretion
 
14
5.3
 
Committee Members’ Conflict of Interest
 
14















 
i
 




--------------------------------------------------------------------------------







TABLE OF CONTENTS
(continued)




 
 
 
 
Page
5.4
 
Governing Law
 
14
5.5
 
Expenses
 
14
5.6
 
Minor or Incompetent Payees
 
15
5.7
 
Withholding
 
15
5.8
 
Indemnification
 
15
ARTICLE VI
 
BENEFITS UNFUNDED
 
16
6.1
 
Unsecured Claim
 
16
6.2
 
Grantor Trust Only
 
16
ARTICLE VII
 
NONALIENATION OF BENEFITS
 
17
ARTICLE VIII
 
CLAIMS PROCEDURE
 
18
8.1
 
Claims
 
18
8.2
 
Timing of Notification of Claim Determination
 
18
8.3
 
Manner and Content of Notification of Claim Determination
 
18
8.4
 
Appeal Procedure
 
18
8.5
 
Timing of Notification of Claim Determination on Appeal
 
19
8.6
 
Manner and Content of Notification of Claim Determination on Appeal
 
19
8.7
 
Disability Claims
 
19
ARTICLE IX
 
MISCELLANEOUS
 
20
9.1
 
No Right to Continued Employment


 
20
9.2
 
Impact on Other Plans
 
20
9.3
 
Severability
 
20
9.4
 
Gender and Number
 
20
9.5
 
Evidence Conclusive
 
20
9.6
 
Status of Plan Under ERISA
 
20
9.7
 
Name and Address Changes
 
20
9.8
 
Limitations on Provisions
 
21
9.9
 
Identity of Payee
 
21











 
ii
 




--------------------------------------------------------------------------------







PREAMBLE


For periods prior to calendar year 2005, Briggs & Stratton Corporation has
maintained the Briggs & Stratton Supplemental Executive Retirement Plan.
Amounts accrued prior to January 1, 2005 (which were all fully vested under Plan
terms), shall remain subject to the terms of the Plan as previously in effect
(the “Frozen Plan”) but no amounts have accrued under the Frozen Plan after
2004. All accruals for periods on or after January 1, 2005 shall be governed by
the terms and provisions of this document. Nothing in this document shall apply
to amounts accrued prior to 2005. This document is intended to comply with the
provisions of Section 409A of the Internal Revenue Code and shall be interpreted
accordingly. If any provision or term of this document would be prohibited by or
inconsistent with the requirements of Section 409A of the Code, then such
provision or term shall be deemed to be reformed to comply with Section 409A of
the Code. This document describes how this Plan shall be administered for
periods after 2007. From January 1, 2005 through December 31, 2007, it has been
administered in good faith compliance with Code Section 409A.

1

--------------------------------------------------------------------------------





ARTICLE I
General


1.1Code. The term “Code” means the Internal Revenue Code of 1986, including any
subsequent amendments.
1.2Committee. The term “Committee” means the Compensation Committee of the Board
of Directors of the Employer. Such Committee shall be the Plan Administrator of
this Plan for purposes of the Employee Retirement Income Security Act of 1974.
1.3Deferred Compensation Plan. The term “Deferred Compensation Plan” means the
Briggs & Stratton Corporation Key Employees Savings and Investment Plan and any
and all other deferred compensation arrangements between the Participant and the
Employer.
1.4Disability. A Participant shall be considered to have a “Disability” if the
Participant meets one of the following requirements:
(a)The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or
(b)The Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Employer.
1.5Employer. The term “Employer” means Briggs & Stratton Corporation.
1.6Plan. The term “Plan” means the Briggs & Stratton Corporation Supplemental
Executive Retirement Plan as set forth in this document and all subsequent
amendments hereto.
1.7Pension Plan. The term “Pension Plan” means the Briggs & Stratton Retirement
Plan as amended from time to time.
1.8Separation from Service. The term "Separation from Service" shall have the
meaning set forth in IRS Regulation Section 1.409A-1 the requirements of which
are summarized in part as follows:
(a)In General. The Participant shall have a Separation from Service with the
Employer if the Participant dies, retires, or otherwise has a termination of
employment with the Employer. However, for purposes of this Section 1.8, the
employment relationship is treated as continuing intact while the individual is
on military leave, sick leave, or other bona fide leave of absence if the period
of such leave does not exceed six months, or if longer, so long as the
individual retains a right to reemployment with the Employer under an applicable
statute or by contract. For purposes of this paragraph (a) of this Section 1.8,
a leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return

2

--------------------------------------------------------------------------------



to perform services for the Employer. If the period of leave exceeds six months
and the individual does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship is deemed to terminate on
the first date immediately following such six-month period. Notwithstanding the
foregoing, where a leave of absence is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six months, where such
impairment causes the Participant to be unable to perform the duties of his or
her position of employment or any substantially similar position of employment,
a 29-month period of absence may be substituted for such six-month period.
(b)Termination of Employment. Whether a termination of employment has occurred
is determined based on whether the facts and circumstances indicate that the
Employer and Participant reasonably anticipated that no further services would
be performed after a certain date or that the level of bona fide services the
Participant would perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than 20 percent of
the average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or, the
full period of services to the Employer if the Participant has been providing
services to the Employer less than 36 months). Facts and circumstances to be
considered in making this determination include, but are not limited to, whether
the Participant continues to be treated as an employee for other purposes (such
as continuation of salary and participation in employee benefit programs),
whether similarly situated service providers have been treated consistently, and
whether the Participant is permitted, and realistically available, to perform
services for other service recipients in the same line of business. The
Participant is presumed to have Separated from Service where the level of bona
fide services performed decreases to a level equal to 20 percent or less of the
average level of services performed by the employee during the immediately
preceding 36-month period. The Participant will be presumed not to have
Separated from Service where the level of bona fide services performed continues
at a level that is 50 percent or more of the average level of service performed
by the Participant during the immediately preceding 36-month period. No
presumption applies to a decrease in the level of bona fide services performed
to a level that is more than 20 percent and less than 50 percent of the average
level of bona fide services performed during the immediately preceding 36-month
period. The presumption is rebuttable by demonstrating that the Employer and the
Participant reasonably anticipated that as of a certain date the level of bona
fide services would be reduced permanently to a level less than or equal to 20
percent of the average level of bona fide services provided during the
immediately preceding 36-month period or the full period of services to the
Employer if the Participant has been providing services to the Employer less
than 36 months (or that the level of bona fide services would not be so
reduced). For example, the Participant may demonstrate that the Employer and the
Participant reasonably anticipated that the Participant would cease providing
services, but that, after the original cessation of services, business
circumstances such as termination of the Participant's replacement caused the
Participant to return to employment. Although the Participant's return to
employment may cause the Participant to be presumed to have continued in
employment because the Participant is providing services at a rate equal to the
rate at which the Participant was providing services before the termination of
employment, the facts and circumstances in this case would demonstrate that at
the time the Participant originally ceased to provide services, the Employer
reasonably anticipated that the Participant would not provide services in the
future. For purposes of this paragraph (b), for periods during which the

3

--------------------------------------------------------------------------------



Participant is on a paid bona fide leave of absence (as defined in paragraph (a)
of this Section 1.8) and has not otherwise terminated employment pursuant to
paragraph (a) of this Section 1.8, the Participant is treated as providing bona
fide services at a level equal to the level of services that the Participant
would have been required to perform to receive the compensation paid with
respect to such leave of absence. Periods during which the Participant is on an
unpaid bona fide leave of absence (as defined in paragraph (a) of this Section
1.8) and has not otherwise terminated employment pursuant to paragraph (a) of
this Section 1.8, are disregarded for purposes of this paragraph (b) of this
Section 1.8 (including for purposes of determining the applicable 36-month (or
shorter) period).
(c)Asset Purchase Transactions. Where as part of a sale or other disposition of
assets by the Employer as seller to an unrelated service recipient (buyer), a
Participant of the Employer would otherwise experience a Separation from Service
with the Employer, the Employer and the buyer may retain the discretion to
specify, and may specify, whether a Participant providing services to the
Employer immediately before the asset purchase transaction and providing
services to the buyer after and in connection with the asset purchase
transaction has experienced a Separation from Service, provided that the asset
purchase transaction results from bona fide, arm's length negotiations, all
service providers providing services to the Employer immediately before the
asset purchase transaction and providing services to the buyer after and in
connection with the asset purchase transaction are treated consistently
(regardless of position at the Employer) for purposes of applying the provisions
of any nonqualified deferred compensation plan, and such treatment is specified
in writing no later than the closing date of the asset purchase transaction. For
purposes of this paragraph (c), references to a sale or other disposition of
assets, or an asset purchase transaction, refer only to a transfer of
substantial assets, such as a plant or division or substantially all the assets
of a trade or business.
(d)Dual Status. If a Participant provides services both as an employee of the
Employer and as an independent contractor of the Employer, the Participant must
separate from service both as an employee and as an independent contractor to be
treated as having Separated from Service. If a Participant ceases providing
services as an independent contractor and begins providing services as an
employee, or ceases providing services as an employee and begins providing
services as an independent contractor, the Participant will not be considered to
have a Separation from Service until the Participant has ceased providing
services in both capacities. Notwithstanding the foregoing, if a Participant
provides services both as an employee of the Employer and a member of the board
of directors of the Employer, the services provided as a director are not taken
into account in determining whether the Participant has a Separation from
Service as an employee for purposes of this Plan unless this Plan is aggregated
with any plan in which the Participant participates as a director under IRS
Regulation Section 1.409A-1(c)(2)(ii).
1.9Service. The terms “Service” and "Credited Service" have the same meaning as
defined in Sections 3.02 and 3.03, respectively, of Part B of the Pension Plan.

4

--------------------------------------------------------------------------------





ARTICLE II
Eligibility


2.1Persons Eligible As Participants Under The Plan. Each corporate officer who
is a Participant in the Pension Plan shall be a Participant in this Plan.
However, the Plan does not cover any person who had a Separation from Service
prior to January 1, 2005. Nor does it cover any person not eligible to accrue
benefits under the Pension Plan after 2007.
Each Participant in this Plan who has a Separation from Service on or after
January 1, 2008 shall receive benefits based upon the provisions of this Plan as
in effect at the time of such Participant's Separation from Service.

5

--------------------------------------------------------------------------------









ARTICLE III
Retirement Benefits
3.1Time of Commencement and Amount.
(a)Normal or Late Retirement. In the case of a Participant who has a Separation
from Service for a reason other than Disability on or after his 65th birthday,
his pension benefit hereunder shall commence on the first day of the month next
following the date of his Separation from Service.
(b)Early Retirement. In the case of a Participant who has a Separation from
Service for a reason other than Disability prior to his 65th birthday but on or
after his 55th birthday and after completing at least 10 but less than 30 years
of Service, his pension benefit hereunder shall commence on the first day of the
month following the later of (A) the date of his Separation from Service or (B)
his 62nd birthday or, if earlier, the date he would have completed 30 years of
Service.
(c)Special Early Retirement. In the case of a Participant who has a Separation
from Service for a reason other than Disability prior to his 65th birthday but
after completing 30 years of Service, his pension benefit hereunder shall
commence on the first day of the month following his Separation from Service.
(d)Disability.
(1)If a Participant incurs a Disability, such Participant shall, subject to
subparagraph 2(B) below, continue to earn Service and Credited Service (for
purposes of determining eligibility for and calculation of his pension benefit
hereunder as though Section 4.04(b)(5) of Part B of the Pension Plan did not
exist) until the earlier of (i) the first of the month after his 65th birthday
or (ii) the Participant's date of death; provided, however, that for an
individual with less than 5 years of Service at the time disability commences,
the maximum amount of Service and Credited Service earned during the period of
disability shall not exceed the amount of Service and Credited Service the
individual had at the commencement of Disability.
(2)(A)    A Participant described in subparagraph (1) above shall receive a
Pension, commencing as of the first day of the month following the Participant's
65th birthday, calculated in the same manner as a pension payable under Section
3.1(a) commencing on that same date based on service credited under this Section
3.1(d). The Disability Pension shall be in lieu of any other benefit under this
Plan.
(B)If an individual ceases to have a Disability prior to his 65th birthday and
if the individual returns to employment with the Employer, such individual shall
upon subsequent Separation from Service with the Employer have his pension under
subparagraph (2)(A) above based on his total period of Service and Credited
Service (including Service and Credited Service earned prior to the date the
Disability ended and earned subsequent to reemployment). If the individual
ceases to have a Disability and does not return to employment with the Employer,
then the individual shall have his pension calculated under

6

--------------------------------------------------------------------------------



subparagraph (2)(A) above based on Service and Credited Service earned to the
date the Disability ended.
(e)Amount. In the case of a pension payable under Section 3.1(a), (b), (c), or
(d), the amount of monthly pension payable as a single life pension shall be (i)
the amount of monthly pension which would have been payable to him under the
Pension Plan as a single life monthly pension assuming commencement of his
benefits on the same date if the provisions of Internal Revenue Code Sections
401(a)(17) and 415 did not exist, if he had made no deferrals under the Deferred
Compensation Plan, if the benefit formula under Part B of the Pension Plan
contained a multiplier of 2.1% (rather than 1.6%), if the last paragraph of
Section 6.03 of Part B of the Pension Plan did not exist and, for a Participant
whose benefit accruals under the Pension Plan were frozen as of June 30, 2012,
as if his benefit had not been frozen minus (ii) the amount of pension expressed
as a single life monthly pension, actually payable to him under the Pension Plan
assuming his benefits commence on the same date and the last paragraph of
Section 6.03 of Part B of the Pension Plan did not exist.
(f)Separation Prior to Retirement.
(1)In the case of a Participant who has a Separation from Service for a reason
other than Disability prior to his 65th birthday and prior to completing 10
years of Service, his pension benefit hereunder shall commence on the first day
of the month next following the date he attains age 65.
(2)In the case of a Participant who has a Separation from Service for a reason
other than Disability prior to his 55th birthday after completing at least 10
but less than 30 years of Service, his pension benefit hereunder shall commence
the first day of the month next following his 55th birthday.
(3)If benefits become payable under paragraphs (f)(1) or (f)(2), the amount of
such monthly pension payable as a single life pension shall be (i) the amount of
monthly pension which would have been payable to him under the Pension Plan as a
single life monthly pension based on his Separation from Service on the same
date and assuming commencement of benefits on the same date if the provisions of
Internal Revenue Code Sections 401(a)(17) and 415 did not exist, if he had made
no deferrals under the Deferred Compensation Plan, if the benefit formula under
Part B of the Pension Plan contained a multiplier of 2.1% (rather than 1.6%), if
the Pension Plan did not require completion of 5 years of Service to be eligible
for a benefit (ii) the amount of pension, expressed as a single life monthly
pension, actually payable to him under the Pension Plan based on his Separation
from Service on the same date and assuming benefits under the Pension Plan
commence on the same date (or, in the case of a Participant with less than 5
years of Service, the amount which would have been payable under the Pension
Plan if it had not required completion of 5 years of Service by the Participant
in order for a pension to be payable).
(g)Survival. No Pension shall be payable under this Section 3.1 if the
Participant dies prior to the pension commencement date applicable to him under
this Section 3.1.

7

--------------------------------------------------------------------------------





3.2Manner of Payment. If the Participant is unmarried at the time his pension
benefit commences, his pension benefit shall be payable to him in the form of a
single life monthly pension. If the Participant is married at the time his
pension benefit commences, instead of receiving a single life monthly pension he
shall receive a Joint and Survivor Pension. The Joint and Survivor Pension shall
be a reduced monthly pension payable to the Participant for his life with a
continuing pension payable after his death to his surviving spouse for her life
in an amount equal to 50% of the reduced benefit payable during the life of the
Participant. Such Joint and Survivor Pension shall be the actuarial equivalent
of the single life monthly pension which would be payable to the Participant if
he were unmarried. If so elected by the Participant, the Plan shall pay the
benefit of a Participant for which the Participant is eligible in the form of a
single life monthly pension or in one of the optional forms of annuity (with
payments continuing to a designated beneficiary) payable under Section 6.05 of
Part B of the Pension Plan which is the actuarial equivalent of the single life
monthly pension otherwise payable to the Participant hereunder. Actuarially
equivalent benefits shall be determined under the factors set forth for
determining actuarial equivalency in the first paragraph of Section 2.3(k) of
Part B of the Pension Plan.
3.3Pre-retirement Spousal Survivor Annuity.
(a)If any married Participant (including a "former participant", i.e., a
participant who has had a Separation from Service) who has not while employed
(or while accruing service under Section 3.1(d)) met the age and service
requirements to begin receiving a pension under Section 3.1(a), (b) or (c) dies
before starting to receive payments hereunder, then his surviving spouse, if
any, shall be entitled to a monthly benefit for life.
(b)Provided that the surviving spouse survives to such commencement date,
payment of such benefit will commence on (i) the first day of the month
following the Participant's or former Participant's date of death or, if later,
55th birthday or (ii) in the case of a Participant or former Participant who had
not completed at least 10 years of Service, the first day of the month following
the 65th birthday of the Participant or former Participant.
(c)The amount of such monthly benefit for life shall be an amount equal to (i)
what such spouse would have received as a survivor annuity under the Pension
Plan, based on the Participant's Service and the benefit formula in effect under
the Pension Plan on the date of his death or, if earlier, the date he ceased
earning Service and Credited Service hereunder, if the Participant had survived
to and commenced to receive his pension on the later of his 55th birthday (65th
birthday if the Participant had not completed at least 10 years of Service) or
date of death in the Joint and Survivor Pension form, as described in
Section 3.2, and died on the next day if the provisions of Internal Revenue Code
Sections 401(a)(17) and 415 did not exist, if the Participant had made no
deferrals under the Deferred Compensation Plan, if the benefit formula under
Part B of the Pension Plan contained a multiplier of 2.1% (rather than 1.6%) and
if the Pension Plan did not require completion of 5 years of Service for this
benefit to apply minus (ii) the amount of any survivor annuity, if any, actually
payable to the spouse under the Pension Plan based on the Participant's death on
the same date and assuming the survivor annuity commenced on the same date (or,
in the case of a Participant with less than 5 years of Service, the amount which
would have been payable under the Pension Plan if it had not required completion
of 5 years of Service by the Participant in order for the survivor annuity to be
payable).

8

--------------------------------------------------------------------------------





(d)In addition to the payments otherwise due under paragraphs (a), (b) and (c),
if the Participant had completed at least 10 years of Service and dies prior to
what would have been the Participant's 55th birthday, then until the
Participant's 55th birthday the Participant's spouse shall be entitled to
receive a monthly amount of benefit which shall be computed as described under
paragraph (c) above as though the Participant's 55th birthday coincided with the
date of the Participant's death and the offset described in clause (ii) of
paragraph (c) above did not exist.
3.4Pre-retirement Death Benefit.
(a)If any Participant (including any former Participant) who has while employed
(or while accruing service under Section 3.1(d)) met the age and service
requirements for a pension under Section 3.1(a), (b) or (c) (taking into account
service credited under Section 3.1(d)) dies before starting to receive payments
hereunder, then his surviving beneficiary, if any, shall be entitled to a
survivor benefit.
(b)Payment of such benefit will commence on the first day of the month following
the Participant's or former Participant's date of death.
(c)The amount of such survivor benefit shall be an amount equal to (i) what such
beneficiary would have received as a survivor benefit under the Pension Plan if
the Participant had commenced to receive benefits the day before his death under
whichever of Section 3.1(a), (b) or (c) would have been applicable calculated on
the assumption that the provisions of Internal Revenue Code Sections 401(a)(17)
and 415 did not exist, the Participant had made no deferrals under the Deferred
Compensation Plan, the benefit formula under Part B of the Pension Plan
contained a multiplier of 2.1% (rather than 1.6%) and that the last paragraph of
Section 6.03 of Part B of the Pension Plan did not exist minus (ii) the amount
of survivor benefit, if any, actually payable to the beneficiary under the
Pension Plan based on the Participant's death on the same date and assuming the
survivor benefit commenced in the same form to the same beneficiary on the same
date and the last sentence of Section 6.03 of Part B of the Pension Plan did not
exist.
(d)The beneficiary shall be the same beneficiary, if any, as designated by the
Participant (or deemed designated by the Participant) under Section 3.2 above
and the form of payment shall be the form in effect, if any, pursuant to Section
3.2 above.
3.5Six Month Delay in Benefit Commencement. Notwithstanding any other provision
of this Plan to the contrary, payment shall be delayed, if necessary, so that
payment does not commence until the first day of the seventh month following the
date of Separation from Service. The payments which would have been made during
the period from the commencement date which would be applicable if this Section
3.5 did not exist until the date payments actually commence pursuant to the rule
of this Section 3.5 shall be accumulated and paid in a lump sum on the first day
of the seventh month following the date of Separation from Service or, if
earlier, the first day of the month following the Participant's death. The
payments (other than those described in the preceding sentence) which commence
on the first day of the seventh month following the Participant's Separation
from Service or, if earlier, the first day of the month following the date of
the Participant's death shall be in the same amount as if

9

--------------------------------------------------------------------------------



payments had started on the date payments would commence under this Plan if this
Section 3.5 did not exist.
3.6Interpretation.
(a)With the exception of continued service credit during periods of Disability
as described in Section 3.1(d)(1) and the fact that this Plan pays a benefit to
an individual who terminates employment or dies prior to completion of 5 years
of Service, it is the intention of the Employer that the benefits provided to
the Participant and any beneficiary under this Plan and the Pension Plan
together shall be no greater than would have been provided to the Participant
and any beneficiary under the terms of the Pension Plan if the Participant had
at all times been covered under the Pension Plan in accordance with its rules
had the limitations of Internal Revenue Code Sections 415 and 401(a)(17) not
existed, if the Participant had made no deferrals under the Deferred
Compensation Plan, if the formula in effect under Part B of the Pension Plan
contained a multiplier of 2.1% rather than 1.6% and if the last paragraph of
Section 6.03 of Part B of the Pension Plan did not exist. In the event that an
individual's pension is increased under the Pension Plan after such individual
commences to receive benefits hereunder such increase shall be taken into
account and shall reduce the remaining payments due the individual hereunder.
(b)In computing the benefits which would be payable under this Plan in the
absence of the offset for benefits payable under the Pension Plan, Schedule A of
Part B of the Pension Plan, the first sentence of the third to last paragraph of
Section 2.03(j) of Part B of the Pension Plan, Section 4.04(b)(5) of Part B of
the Pension Plan (to the extent provided in Section 3.1(d)(1)) and the last
paragraph of Section 6.03 of Part B of the Pension Plan shall be ignored.
However, in computing the amount of offset for amounts payable under the Pension
Plan all amounts payable under the Pension Plan shall be taken into account,
including amounts payable under the Pension Plan as a result of Schedule A of
Part B of the Pension Plan and the first sentence of the third to last paragraph
of Section 2.03(j) of Part B of the Pension Plan.
3.7Delayed Distribution.
(a)A payment otherwise required to be made pursuant to the provisions of this
Article III shall be delayed if the Employer reasonably anticipates that the
Employer's deduction with respect to such payment would be limited or eliminated
by application of Code Section 162(m); provided, however that such payment shall
be made on the earliest date on which the Employer anticipates that the
deduction of the payment of the amount will not be limited or eliminated by
application of Code Section 162(m). In any event, such payment shall be made no
later than the last day of the calendar year in which the Participant has a
Separation from Service or, in the case of a Specified Employee, the last day of
the calendar year in which occurs the six (6) month anniversary of such
Separation from Service.
(b)A payment otherwise required under this Article III shall be delayed if the
Employer reasonably determines that the making of the payment will jeopardize
the ability of the Employer to continue as a going concern; provided, however,
that payments shall be made on the earliest date on which the Employer
reasonably determines that the making of the payment will not jeopardize the
ability of the Employer to continue as a going concern.

10

--------------------------------------------------------------------------------





(c)A payment otherwise required under this Article III shall be delayed if the
Employer reasonably anticipates that the making of the payment will violate
federal securities laws or other applicable law; provided, however, that
payments shall nevertheless be made on the earliest date on which the Employer
reasonably anticipates that the making of the payment will not cause such
violation. (The making of a payment that would cause inclusion in gross income
or the applicability of any penalty provision or other provision of the Code is
not treated as a violation of applicable law.)
(d)A payment otherwise required under this Article III shall be delayed upon
such other events and conditions as the Internal Revenue Service may prescribe
in generally applicable guidance published in the Internal Revenue Bulletin.
3.8Inclusion in Income Under Section 409A. Notwithstanding any other provision
of this Article III, in the event this Plan fails to satisfy the requirements of
Code Section 409A and regulations thereunder with respect to any Participant,
there shall be distributed to such Participant as promptly as possible after the
Administrator becomes aware of such fact of noncompliance such amount as is
included in income as a result of the failure to comply, but no more and the
Participant's interest in the Plan shall be correspondingly reduced based on the
actuarial factors described in Section 3.2.
3.9Domestic Relations Order. Notwithstanding any other provision of this
Article III, payments shall be made from the interest of a Participant in this
Plan to such individual or individuals (other than the Participant) and at such
times as are necessary to comply with a domestic relations order (as defined in
Code Section 414(p)(1)(B)) and the Participant's interest in the Plan shall be
correspondingly reduced based on the actuarial factors described in Section 3.2.
3.10De Minimis Amounts. Notwithstanding any other provision this Article III,
the actuarially equivalent present value (calculated using actuarial factors
specified in Section 3.2) of the Participant's accrued benefit in this Plan and
all other nonqualified deferred compensation plans of the defined benefit type
sponsored by the Employer and its affiliates shall automatically be distributed
to the Participant on or before the later of December 31 of the calendar year in
which occurs the Participant's Separation from Service or the 15th day of the
third month following the Participant's Separation from Service if the total
amount at the time of distribution, when aggregated with all other amounts
payable to the Participant under all arrangements benefiting the Participant
described in Section 1.409A-1(c) or any successor thereto, do not exceed the
amount described in Code Section 402(g)(1)(B). The foregoing lump sum payment
shall be made automatically and any other distribution elections otherwise
applicable with respect to the individual in the absence of this provision shall
not apply.
3.11 Special Enhancement. The amount payable hereunder to the individual who is
the Company's Chief Executive Officer on July 1, 2003 (the “CEO”) shall be
calculated on the assumption that he has more years of Service and Credited
Service than he actually has. The number of such additional years of Service and
Credited Service shall be based on his Date of Termination of employment as CEO
as set forth in the following schedule:

11

--------------------------------------------------------------------------------





Employment Termination Date
Additional Years of Service and Credited Service
On or after July 1, 2007, but before July 1, 2008
1
On or after July 1, 2008, but before July 1, 2009
2
On or after July 1, 2009, but before July 1, 2010
3
On or after July 1, 2010, but before July 1, 2011
4
On or after July 1, 2011
5



The previous sentence shall not be applicable and, instead, the amounts payable
to the CEO hereunder shall be calculated on the assumption that he has five
additional years of Service and Credited Service should the CEO die or incur a
disability prior to July 1, 2011 while in the employ of the Company as CEO. For
purposes of this section, “disability” shall mean a physical or mental condition
which prevents the CEO from being able to carry out his duties as CEO of the
Company and which condition is expected to continue indefinitely. The existence
of a disability for purposes of this section shall be determined by the
Company's Board of Directors in its absolute discretion.

12

--------------------------------------------------------------------------------







ARTICLE IV
Amendment and Termination


4.1Amendment and Termination. Briggs & Stratton Corporation may amend or
terminate this Plan at any time through action of its Board of Directors. If the
Plan is terminated no further benefits shall accrue hereunder. However, unless
necessary to conform to any present or future federal or state law or
regulation, amendment or termination may not result in a reduction of benefits
of a Participant (or his surviving spouse) who is already receiving benefits,
nor may amendment or termination result in a Participant who is still in active
service (or his surviving spouse) receiving a benefit hereunder smaller than
that to which he would have been entitled had the Participant terminated
employment on the day prior to the effective date of such amendment or
termination.
If the Employer terminates the Plan and if the termination is of the type
described in regulations issued by the Internal Revenue Service pursuant to Code
Section 409A, then the Employer shall pay the actuarial equivalent of all
accrued benefits hereunder to Participants (and beneficiaries of deceased
Participants) in a lump sum within the time period specified in such regulations
and, following such distribution, there shall be no further obligation to any
Participant (or beneficiary) under this Plan. (Actuarial equivalence shall be
determined as described in Section 3.2.) However, if the termination is not of
the type described in such regulations, then following Plan termination
Participants' (and beneficiaries') benefits shall be paid at such time and in
such form as provided under Article III of the Plan.

13

--------------------------------------------------------------------------------





ARTICLE V
Administration


5.1In General. The Committee has such powers as may be necessary to direct the
general administration of the Plan, including the powers given to it elsewhere
in this document and including (but not by way of limitation) the following
powers:
(a)
to construe and interpret the Plan and to make equitable adjustments for any
mistakes or errors made in the administration thereof;

(b)
to prescribe such procedures, rules and regulations as it shall deem necessary
or proper for the efficient administration of the Plan or any of its duties
hereunder;

(c)
to decide questions of eligibility and determine the amount, manner and time of
payment of any benefits and to direct the payment of the same by the Employer;

(d)
to prescribe the form and manner of application for any benefits hereunder and
forms to be used in the general administration hereof; and

(e)
to receive from the Employer and Participants or their beneficiaries such
information as shall be necessary for the proper administration of the Plan.

5.2Committee Discretion. The Committee has full and complete discretionary
authority to determine eligibility for benefits, to construe the terms of the
Plan and to decide any matter presented through the claims review procedure. Any
final determination by the Committee shall be binding on all parties and
afforded the maximum deference allowed by law. If challenged in court, such
determination shall not be subject to de novo review and shall not be overturned
unless proven to be arbitrary and capricious upon the evidence considered by the
Committee at the time of such determination.
5.3Committee Members' Conflict of Interest. A member of the Committee who is
covered hereunder may not vote or decide upon any matter relating solely to
himself or vote in any case in which his individual right to any benefit under
the Plan is particularly involved nor may a member of the Board who is covered
hereunder vote to amend the Plan regarding the timing of distributions or vote
with respect to direct or indirect termination of the Plan. Decisions shall be
made by remaining Committee or Board members even if there is no quorum under
normal Committee or Board rules.
5.4Governing Law. This Plan shall be construed in accordance with the laws of
the State of Wisconsin to the extent not preempted by the provisions of the
Employee Retirement Income Security Act of 1974 or other federal law.
5.5Expenses. All expenses and costs incurred in connection with the
administration and operation of the Plan shall be borne by the Employer and/or
the Trust.

14

--------------------------------------------------------------------------------





5.6Minor or Incompetent Payees. If a person to whom a benefit is payable is a
minor or is otherwise incompetent by reason of a physical or mental disability,
the Committee may cause the payments due to such person to be made to another
person for the first person's benefit without any responsibility to see to the
application of such payment. Such payments shall operate as a complete discharge
of the obligations to such person under the Plan.
5.7Withholding. To the extent required by law, the Employer shall withhold any
taxes required to be withheld by the federal or any state or local government
from payments made hereunder or from other amounts paid to the Participant by
the Employer. To the extent that FICA taxes are required to be withheld from the
Participant with respect to amounts credited under this Plan and no amounts are
to be paid to the Participant hereunder or otherwise from the Employer from
which such FICA taxes may be withheld, then the Employer shall pay such FICA
taxes (and taxes under Code Section 3401 triggered thereby and additional taxes
under Section 3401 attributable to pyramiding of Section 3401 wages and taxes)
but no more and the Participant's benefit hereunder shall be reduced by the
actuarial equivalent of the amount paid. Actuarial equivalence shall have the
same meaning as in Section 3.2 hereof.
5.8Indemnification. Except as otherwise provided by law, neither the Board or
the Committee nor any individual member of the Board or the Committee, nor the
Employer, nor any officer, shareholder or employee of the Employer shall be
liable for any error of judgment, action or failure to act hereunder or for any
good faith exercise of discretion, excepting only liability for gross negligence
or willful misconduct. Such individuals and entities shall be indemnified and
held harmless by the Employer against any and all claims, damages, liabilities,
costs and expenses (including attorneys' fees) arising by reason of any good
faith error of omission or commission with respect to any responsibility, duty
or action hereunder. Nothing herein contained shall preclude the Employer from
purchasing insurance to cover potential liability of one or more persons who
serve in an administrative capacity with respect to the Plan.

15

--------------------------------------------------------------------------------





ARTICLE VI
Benefits Unfunded


6.1Unsecured Claim. The right of any individual to receive payment under the
provisions of this Plan shall be an unsecured claim against the general assets
of the Employer, and no provisions contained in this Plan, nor any action taken
pursuant to this Plan, shall be construed to give any individual at any time a
security interest in any asset of the Employer, of any affiliated company, or of
the stockholders of the Employer. The liabilities of the Employer to any
individual pursuant to this Plan shall be those of a debtor pursuant to such
contractual obligations as are created by this Plan and to the extent any person
acquires a right to receive payment from the Employer under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Employer.
6.2Grantor Trust Only. Benefits under this Plan are payable solely from the
general assets of the Employer. The rights of Participants and beneficiaries
hereunder shall not constitute or be treated as a trust fund of any kind. Title
to and beneficial ownership of any assets which the Employer may earmark to pay
deferred compensation hereunder shall at all times remain in the Employer and
Participants and beneficiaries hereunder shall have no interest in any specific
assets of the Employer by virtue of this Plan. Notwithstanding the foregoing,
the Employer intends to finance its obligation hereunder via the Trust Agreement
dated January 31, 1995 between the Employer and Johnson Heritage Trust Company
(the “Trust”), which is intended to be a grantor trust, in the event of a Change
of Control Event as defined in such Trust. It is the intention of all parties
involved that the arrangements be unfunded for tax purposes and for purposes of
Title I of ERISA. The Trust and any assets held by the Trust to assist it in
meeting its obligations under the Plan are intended to conform to the terms of
the model trust requirements set forth in Revenue Procedure 92-64 issued by the
Internal Revenue Service.

16

--------------------------------------------------------------------------------





ARTICLE VII
Nonalienation of Benefits


All benefits payable hereunder are for the sole use and benefit of the
Participants and their beneficiaries and, to the extent permitted by law, shall
be free, clear and discharged of and from, and are not to be in any way liable
for, debts, contracts or agreements, now contracted or which may hereafter be
contracted and from all claims and liabilities now or hereafter incurred by any
Participant or beneficiary covered by this Plan. No Participant or beneficiary
covered by this Plan shall have the right to anticipate, surrender, encumber,
alienate or assign, whether voluntarily or involuntarily, any of the benefits to
become due hereunder unto any person or person upon any terms whatsoever, and
any attempt to do so shall be void.

17

--------------------------------------------------------------------------------





ARTICLE VIII
Claims Procedure


8.1Claims. If the Participant or the Participant's beneficiary (hereinafter
referred to as “claimant”) believes he is being denied any benefit to which he
is entitled under this Plan for any reason, he may file a written claim with the
member of the Committee designated as the claims administrator. The claimant may
designate an authorized representative to act on his behalf in connection with
his claim.
8.2Timing of Notification of Claim Determination. The claims administrator shall
review the claim and notify the claimant of its decision with respect to his
claim within a reasonable period of time, but not later than 90 days after
receipt of the claim by the claims administrator, unless the claims
administrator determines that special circumstances require an extension of time
for processing the claim. If the claims administrator determines that an
extension of time for processing is required, written notice of the extension
will be furnished to the claimant prior to the termination of the initial 90-day
period. In no event will the extension exceed a period of 90 days from the end
of the initial 90-day period. The extension notice will indicate the special
circumstances requiring an extension of time and the date by which the claims
administrator expects to render the claim determination.
8.3Manner and Content of Notification of Claim Determination. The claims
administrator will provide the claimant with written or electronic notification
of any adverse claim determination. The notification will set forth:
(a)
The specific reason or reasons for the adverse determination;

(b)
Reference to the specific plan provisions on which the determination is based;

(c)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d)
A description of the plan's claim appeal procedures and the time limits
applicable to such procedures, including a statement of the claimant's right to
bring a civil action under Section 502(a) of the Employee Retirement Income
Security Act of 1974, as amended, (“ERISA”) following an adverse claim
determination on appeal.

8.4Appeal Procedure. A claimant is entitled to request the entire Committee to
review any denial by written request to the Committee within 60 days of receipt
of the denial. Absent a request for review within the 60-day period, the claim
will be deemed to be conclusively denied. In connection with the claimant's
appeal the claimant may submit written comments, documents, records and other
information relating to the claimant's claim. Upon request the claimant will be
provided, free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claimant's claim for benefits. The
Committee's decision regarding the claimant's appeal will take into account all
comments, documents, records and other information the claimant submits relating
to the claimant's claim,

18

--------------------------------------------------------------------------------



without regard to whether such information was submitted or considered in the
initial claim determination.
8.5Timing of Notification of Claim Determination on Appeal. The Committee will
notify the claimant of its determination of the claimant's claim on appeal
within a reasonable period of time, but not later than 60 days after receipt of
the claimant's request for review by the Committee unless the Committee
determines that special circumstances require an extension of time for
processing the claim. If the Committee determines that an extension of time for
processing is required, written notice of the extension will be furnished to the
claimant prior to the termination of the initial 60-day period. In no event will
the extension exceed a period of 60 days from the end of the initial 60-day
period. The extension notice will indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
determination on review.
8.6Manner and Content of Notification of Claim Determination on Appeal. The
Committee will provide the claimant with written or electronic notification of
its determination with respect to the claimant's appeal. In the case of an
adverse claim determination on appeal, the notification will set forth:
(a)
The specific reason or reasons for the adverse determination;

(b)
Reference to the specific plan provisions on which the determination is based;

(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant's claim for benefits.

(d)
A statement of the claimant's right to bring an action under section 502(a) of
ERISA.

8.7Disability Claims. Notwithstanding any other provision of this Article VIII
or any other provision of this Plan to the contrary, the determination of the
existence of a disability for purposes of determining benefits under this Plan
shall be made in accordance with the disability determination claims procedures
under the Pension Plan by the person or persons responsible for such
determinations under the Pension Plan.

19

--------------------------------------------------------------------------------





ARTICLE IX
Miscellaneous


9.1No Right to Continued Employment. Neither participation in this Plan, nor the
payment of any benefit hereunder, shall be construed as giving to the
Participant any right to be retained in the service of the Employer, or limiting
in any way the right of the Employer to terminate the Participant's employment
at any time. Nor does the participation in this Plan guarantee the Participant
the right to receive any specific amount of compensation or bonus, such amount
being determined solely under such applicable compensation or bonus arrangement
as established by the Employer.
9.2Impact on Other Plans. No amounts credited to any Participant under this Plan
and no amounts paid from this Plan will be taken into account as “wages”,
“salary”, “base pay” or any other type of compensation when determining the
amount of any payment or allocation, or for any other purpose, under any other
qualified or nonqualified pension or profit sharing plan of the Employer or
other plan or program of the Employer, except as otherwise may be specifically
provided by such plan or program.
9.3Severability. If any provisions of the Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts of the Plan, but this Plan shall be construed and enforced as if said
illegal and invalid provisions had never been included herein.
9.4Gender and Number. Masculine gender shall include the feminine, and the
singular shall include the plural, unless the context clearly indicates
otherwise.
9.5Evidence Conclusive. The Employer, the Committee and any person or persons
involved in the administration of the Plan shall be entitled to rely upon any
certification, statement, or representation made or evidence furnished by any
person with respect to any facts required to be determined under any of the
provisions of the Plan, and shall not be liable on account of the payment of any
monies or the doing of any act or failure to act in reliance thereon. Any such
certification, statement, representation, or evidence, upon being duly made or
furnished, shall be conclusively binding upon the person furnishing it but not
upon the Employer, the Committee or any other person involved in the
administration of the Plan. Nothing herein contained shall be construed to
prevent any such parties from contesting any such certification, statement,
representation, or evidence or to relieve any person from the duty of submitting
satisfactory proof of any fact.
9.6Status of Plan Under ERISA. The Plan is intended to be an unfunded plan
maintained by an Employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
as described in Section 201(2), Section 301(a)(3), Section 401(a)(1) and Section
4021(b)(6) of the Employee Retirement Income Security Act of 1974, as amended.
9.7Name and Address Changes. Each Participant shall keep his name and address on
file with the Employer and shall promptly notify the Employer of any changes in
his name or address. All notices required or contemplated by this Plan shall be
deemed to have been given to

20

--------------------------------------------------------------------------------



a Participant if mailed with adequate postage prepaid thereon addressed to him
at his last address on file with the Employer. If any check in payment of a
benefit hereunder (which was mailed to the last address of the payee as shown on
the Employer's records) is returned unclaimed, further payments shall be
discontinued unless evidence is furnished that the recipient is still alive.
9.8Limitations on Provisions. The provisions of the Plan and any benefits
payable hereunder shall be limited as described herein. Any benefit payable
under the Pension Plan shall be paid solely in accordance with the terms and
provisions of the Pension Plan, and nothing in the Plan shall operate or be
construed in any way to modify, amend, or affect the terms and provisions of the
Pension Plan.
9.9Identity of Payee. If at any time any doubt exists as to the identity of any
person entitled to payment of any benefit hereunder or as to the amount or time
of any such payment, such sum shall be held by the Employer until such doubt is
cured or the Employer may pay such sum into a court of competent jurisdiction in
accordance with any lawful procedure in such case made and provided.







21